UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2008 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53482 Texas Rare Earth Resources Corp. (Exact name of registrant as specified in its charter) Nevada, United States 87-0294969 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3 Riverway, Suite 1800, Houston, Texas 77056 (Address of principal executive offices) (361) 790-5831 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of January 31, 2011, the registrant had 26,781,259 shares of common stock, par value $0.01per share, outstanding. Table of Contents Part I Page Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T Controls and Procedures 12 Part II Item 1 Legal Proceedings 13 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3 Defaults upon Senior Securities 13 Item 4 (Removed and Reserved) 13 Item 5 Other Information 14 Item 6 Exhibits 15 Signatures 16 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Texas Rare Earth Resources Corp (Formerly Standard Silver Corporation) BALANCE SHEETS November 30, 2008 August 31, 2008 (Unaudited) ASSETS CURRENT ASSETS Cash & cash equivalents $ $ Total current assets Notes and interest receivable from related parties - Mineral properties - TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes and interest payable to related parties Total current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIT Preferred stock, par value $0.001; 10,000,000 shares authorized, no shares issued and outstanding as of November 30, 2008 and August 31, 2008 - - Common stock, par value $0.01; 100,000,000 shares authorized 22,655,260 and 15,155,260 issued and outstanding as of November 30, 2008 and August 31, 2008, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. -3- TEXAS RARE EARTH RESOURCES CORP (Formerly Standard Silver Corporation) UNAUDITED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended November 30, OPERATING EXPENSES Exploration costs $ $ General & administrative expenses Impairment loss on mineral properties - Total operating expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE Interest and other income ) ) Interest expense - Impairment loss on notes receivable - Total other (income) expense ) NET LOSS $ ) $ ) Net loss per share: Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. -4- TEXAS RARE EARTH RESOURCES CORP (Formerly Standard Silver Corporation) UNAUDITED STATEMENTS OF CASH FLOWS Three Months Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Impairment loss from notes receivable - Impairment loss on mineral property investments - Increase (decrease) in liabilities: Accounts payable and accrued expenses - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Investment in mineral properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Notes proceeds from related parties Net cash provided by financing activities NET CHANGE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Interest paid $ $
